DETAILED ACTION
Application 15/416620, “Electrolyte System For Rechargeable Flow Battery”, was filed on 1/26/17 and claims priority from a provisional application filed on 1/27/16. 
This Office Action on the merits is in response to communication filed on 6/28/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Claim 2 was rejected under 35 USC 112 second paragraph in the 3/26/21 Final Rejection because it had been found unclear how the conductivity enhancer and the bromine complexing agent are distinguished from one another, so that the catholyte can be said to include a constituent ii) [conductivity agent] and a separate constituent iii) [bromine complexing agent], considering that both constituents are each NaBr or formed thereof.   
However, applicant has responded to the rejection by cancelling claims drawn to the separate concentration of the two constituents (i.e. original claims 4, 5, 7 and 8) and argues in the 6/28/21 remarks that paragraph [0038] of the published application clarifies how each constituent can be formed of NaBr.  Paragraph [0038] expressly states that NaBr  “is preferred as both a conductivity enhancer and a bromine complex agent at the same time”.  
Moreover, claim 13 suggest that the catholyte and anolyte may each consist of only two constituents: ZnBr2 and NaBr, with NaBr apparently serving as both the conductivity enhancer and the bromine complexing agent.  
Accordingly, claim 2 is interpreted such that constituent ii [the conductivity enhancer] and constituent iii [the bromine complexing agent] may be the same compound, e.g. NaBr.  The scope of the claim being clarified, the rejection of claim 2 under 35 USC 112 second paragraph is WITHDRAWN.  



Response to Arguments
Applicant’s arguments filed on 6/8/21 have been fully considered, but are not persuasive.  
Applicant argues that Bergstein does not suggest NaBr used as a complexing agent. Moreover, that Bergstein only discloses complexing agent being disposed in the catholyte (see Bergstein paragraph [0004]).  Bhavaraja teaches NaBr as a complexing agent only with respect to the positive electrode solution (catholyte); there is no suggestion in Bhavaraja that NaBr is or can be added as a complexing agent in the negative electrolyte solution (anolyte).  Thus, none of the cited art fairly suggests using NaBr as a complexing agent in both the anolyte and the catholyte as required by claim 2.  
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, although Bergstein does not teach NaBr as the complexing agent,  i) Bergstein is found to teach that the same electrolyte may be used as the catholyte and the anolyte (Bergstein Figure 1), ii) Bergstein is found to teach that the electrolyte may include quaternary ammonium bromide salt as a complexing agent (Bergstein paragraph [0012]), and iii) Bhavaraju is found to teach an electrolyte including as a complexing agent quaternary ammonium bromide (paragraph [0081]) or alternatively sodium bromide (paragraph [0082]), thus the quaternary ammonium complexing agent of Bergstein could be substituted with sodium bromide to yield the substantially the same result of reduced free halogen in the electrolyte.  
Furthermore, applicant’s argument that Bergstein only discloses complexing agent being disposed in the catholyte has not been found persuasive.  Although Bergstein states that the “aqueous electrolyte solution which circulates through the cathodic side during the cell charge contains a water soluble complexing agent” at paragraph [0004], this section is silent as to the presence of complexing agent on the anode side and therefore does not suggest that the electrolyte on the anode side is different, or specifically that complexing agent does not also circulate on the anodic side.  Further, Bergstein consistently teaches that “the electrolyte” is used as both the solution for both the anolyte and the catholyte (e.g. at paragraph [0002]), notwithstanding Bergstein’s teaching that the catholyte further includes an additional phase of a Br2 complex which is distinct from the electrolyte of the catholyte (Figure 1 and paragraph [0006]). See also paragraph [0012] which teaches that “the electrolyte” includes the complexing agent. Furthermore, all of Bergstein’s examples (Examples 1-3) teach “the electrolyte” including the quaternary ammonium complexing agent MEP/MEM.  Accordingly, the Office respectfully disagrees with applicant’s position that the electrolyte utilized on the anode side would not include the complexing agent, and instead finds it taught by, or at least obvious over, Bergstein to use the same electrolyte solution [including the complexing agent] on both the cathode and anode side.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13-15 is/are rejected under 35 U.S.C. 103 as being obvious over Bergstein (US 2011/0253553) in view of Bhavaraju (US 2015/0030896).
Regarding claim 2, Bergstein teaches an electrolyte system for a rechargeable electrolyte flow battery (Figure 1), the electrolyte system consisting essentially of: a) an anolyte (“electrolyte” flowing by anode 1a); and b) a catholyte (“electrolyte” flowing by cathode 1c), wherein the catholyte is formed identically to the anolyte (“electrolyte” at Figure 1 indicates the same electrolyte is used for catholyte and anolyte; see also “aqueous solution of zinc bromide” at paragraph [0006, 0011]; see below* for further explanation).
Bergstein further teaches wherein the anolyte and catholyte consist of:
i) a zinc salt (“zinc bromide”, paragraph [0011]), 
ii) a conductivity enhancer(s) (“other halide salts”, paragraph [0011]; “water soluble bromide salts… NaBr”, paragraph [0016]); and 
iii) a bromine complexing agent(s) (“complexing agent… quaternary ammonium salts… bromide salts”, paragraph [0012]).
Thus, paragraph [0011-0012] suggests that the anolyte/catholyte may consist of these constituents.

*As to the requirement that that the catholyte is formed identically to the anolyte, the “electrolyte” as illustrated in Bergstein Figure 1 and described in paragraph [0006] as “an aqueous solution of zinc bromide” is interpreted to read on both the claimed “anolyte” and “catholyte formed identically to the anolyte” of claim 2.  It is noted that Bergstein at paragraph [0006] describes the “catholyte” as consisting of two liquid phases: an upper, aqueous solution of zinc bromide and a lower, dense organic phase comprising the molecular bromine in a form of a complex.  However, this mixed fluid described by Bergstein as a “catholyte” is found to correspond to a mixture of catholyte and “molecular bromine in a complex” similar to that described in applicant’s paragraph [0034].  
In other words, Bergstein refers to a mixture of aqueous zinc bromide and molecular bromine complex together as a “catholyte”, whereas applicant’s specification refers to the aqueous zinc bromide solution only as a catholyte (with the molecular bromine not being considered part of the catholyte); however, the systems appear to be substantially the same, each including aqueous solution of zinc bromine and a molecular bromine complex together on the cathode side of the cell, such that the invention of Bergstein is readable on the claimed invention notwithstanding differences in lexicon utilized by Bergstein compared to applicant.  
To aid in clarity, compare Bergstein Figure 1 and applicant’s Figure 3 and see the following explanatory chart which demonstrates the analogy of materials, notwithstanding a difference in lexicon.

Applicant exemplary material
Bergstein lexicon
Bergstein material
Anolyte
ZnBr in MEP @ [0039]
“Electrolyte” @ Fig 1; or “anolyte” @ [0006]
“aqueous solution of Zinc Bromide” @ [0006]
Catholyte
ZnBr in MEP @ [0039]
“Electrolyte” @ Fig 1; or “upper” phase of catholyte @ [0006]
“aqueous solution of Zinc Bromide” @ [0006]
[unclaimed bromine complex]
“complexed bromine” @ [0034]
“lower” phase of catholyte @ [0006]
“molecular bromine in the form of a complex” at [0006]



Claim 2 further requires that the conductivity enhancer and the a bromine complexing agent “are each NaBr”, thereby excluding other bromine salts.  
Bergstein fails to teach this feature because although Bergstein does teach the conductivity enhancer being NaBr (paragraph [0016]), Bergstein teaches the bromine complexing agent including quaternary ammonium bromide salts as bromine complexing agent (paragraph [0012]) in addition to the NaBr.
It is noted that Bergstein includes the quaternary ammonium bromide salts for the benefit of reducing free bromine concentration in the catholyte (paragraph [0012] describes complexing agent which complex with molecular bromine to form a water-immiscible phase, thereby reducing free bromine concentration).
In the power generation device art, Bhavaraju teaches an electricity generating cell (Figure 7A).  Bhavaraju further teaches the same problem noted by Bergstein, i.e. that free halogen in the system is undesirable and can be accounted for by modifying the cell (“the cell is modified to reduce the total amount of elemental halogen”, paragraph [0079]).  
In some embodiments, to reduce the amount of halogens in the positive electrode solution 35, the positive electrode solution comprises one or more complexing agents that are capable of complexing… with halogens… the complexing agent can comprise… N-methyl-N-methylmorpholinium halide, etc… tetramethyl ammonium bromide”, paragraph [0081]).
However, Bhavaraju further teaches alternative modification techniques to reduce amount of halogen in the catholyte solution, such as by adding excess sodium halide, e.g. NaBr, to the solution so as to form polyhalides in the solution (“In some embodiments, to reduce the amount of halogens in the positive electrode solution 35, the solution comprises an excess amount of a sodium halide… e.g, sodium bromide”, paragraph [0080]).  See also paragraphs [0016, 0017] which further clarify that these techniques are alternatives useable together or individually for the benefit of reducing free halogen concentration in the catholyte.
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the system of Bergstein replacing the Bergstein strategy for reducing free halogen [adding quaternary ammonium bromide salt] with an alternative strategy for addressing the same problem [adding excess sodium bromide] taught by Bhavaraju, since these alternative techniques are alternatively functional for solving the same problem.  It is noted that such a modification could be made under an “obvious to try” rationale set forth in MPEP 2141 III because the modification simply requires 
Such a modification yields the claimed invention wherein both the conductivity enhancer and the bromine complexing agent may each be NaBr, since NaBr conductivity enhancer is taught by Bergstein, and NaBr as a polyhalide forming agent to reduce free halogen is taught by Bhavaraju.  


Regarding claim 13, Bergstein remains as applied to claims 2.  As described above, Bergstein teaches an electrolyte composition for a zinc bromine flow battery, the electrolyte composition including a zinc salt, a conductivity enhancer, and a bromine complexing agent, but does not expressly teach that each of these constituents should be provided in the concentration ranges recited in these dependent claims.  
However, as described in MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  In this case, the Bergstein teaches similar ranges of the various constituents (paragraphs [0008, 0011, 0013, 0016, 0028]) and there is no evidence of criticality associated with the claimed ranges sufficient to outweigh the prima facie case of obviousness.  Accordingly, the claimed invention of these dependent claims is found to be obvious over the disclosure of Berstein considering that it would have been obvious to a skilled artisan at the time of invention to select the desirable concentration of each of the constituents as a matter of routine optimization in order to obtain the best an efficient zinc bromide flow battery. 

Regarding clam 14, Bergstein remains as applied to claim 13.  Burgstein further teaches a method of improving the efficiency of a rechargeable electrolyte flow battery, the method comprising the steps of: a) adding an anolyte to the battery; and b) adding a catholyte to the battery, wherein the catholyte is formed identically to the anolyte. 
Bergstein does not expressly teach that the method is “a method of improving the efficiency of a rechargeable battery”.  However, as described in MPEP 2111.02 II, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  In this case, the body of the claim sets forth all the positively recited method steps, while the quoted recitation merely describes the desired purpose of the invention without setting forth or limiting any of the method steps.  Therefore, the quoted recitation of the preamble is not found to patentably distinguish the claimed invention from the teachings of the prior art.

Regarding clam 15, Bergstein remains as applied to claim 13.  Burgstein further teaches a rechargeable zinc-bromine electrolyte flow battery (Figure 1, paragraph [0013]), the battery comprising; a) an anolyte formed, of a zinc salt, a conductivity enhancers and optionally a bromine complexing agents (“electrolyte” of Figure 1; paragraph [0013]); b) a catholyte formed identically to the anolyte (“electrolyte” of Figure 
See also the explanation of difference in nomenclature included in the rejection of claim 2 above regarding the terms “anolyte”, “catholyte”, and “electrolyte” as used by applicant vs Bergstein.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US 2011/0253553) in view of Bhavaraju (US 2015/0030896) and further in view of Li (US 2015/0147673)
Regarding claim 10, Bergstein remains as applied to claim 2.  Bergstein does not appear to teach the electrolyte system comprising at least one of a zinc dendrite inhibitor(s), hydrogen evolution suppresser(s), and a surfactant(s).  
In the flow battery art, Li teaches adding zinc dendrite inhibitor(s) to an electrolyte for the benefit of suppressing dendrite formation in the battery (paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Bergstein by adding a zinc dendrite inhibitor to the electrolyte for the benefit of suppressing dendrite formation as taught by Li.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstein (US 2011/0253553) in view of Bhavaraju (US 2015/0030896) and further in view of Bae (US 2017/0179514) or Madabusi (US 2016/0133949).
Regarding clam 16, Bergstein remains as applied to claim 13.  Burgstein further teaches a rechargeable zinc-bromine electrolyte flow battery (Figure 1, paragraph 
See also the explanation of difference in nomenclature included in the rejection of claim 2 above regarding the terms “anolyte”, “catholyte”, and “electrolyte” as used by applicant vs Bergstein.

Bergstein does not appear to teach the ion-conducting membrane being a membrane/separator hybrid structure consisting of one or more layers of an ion-conducting membrane with one or more layers of a porous non-ion-conducting separator.
In the flow battery art (paragraph [0018]), Bae teaches an ion-conducting membrane being a membrane/separator hybrid structure consisting of one or more layers of an ion-conducting membrane with one or more layers of a porous non-ion-conducting separator (see Figure 1A), having improved cost economy, reinforcement, thinness and mechanical strength (paragraph [0009, 0053]).
In the flow battery art (paragraph [0009]), Madabusi  teaches an ion-conducting membrane being a membrane/separator hybrid structure consisting of one or more layers of an ion-conducting membrane with one or more layers of a porous non-ion-conducting separator (paragraph [0025, 0047, 0063, 0072]), having good balance of strength and ion conductivity (paragraph [0110]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723